     Daniel J. O’Connor, Jr., Bar No. 010081
 1
     Karen J. Stillwell, Bar No. 022711
 2   Jared M. Scarbrough, Bar No. 022011
     O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
 4   Tempe, Arizona 85284
     daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     jared.scarbrough@occlaw.com
 6
     (602) 241-7000
 7   Attorneys for Defendants
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
     Mussalina Muhaymin as Personal            Case No.: 17-cv-04565-PHX-SMB
11   Representative of the Estate of
12   Muhammad Abdul Muhaymin Jr.,                        DEFENDANTS’
                                                    MOTION TO SEAL EXHIBIT
13                Plaintiff,                       ATTACHED TO DEFENDANTS’
                                                 SUPPLEMENT TO MEMORANDUM
14
           vs.                                  RE: CONFIDENTIAL DESIGNATION
15                                              OF DEPOSITION TRANSCRIPTS AND
     City of Phoenix, an Arizona Municipal               VIDEOTAPES
16   Corporation; Antonio Tarango; Officer
17   Oswald Grenier; Officer Kevin
     McGowan; Officer Jason Hobe; Officer
18   Ronaldo Canilao; Officer David Head;
     Officer Susan Heimbinger; Officer James
19
     Clark; Officer Dennis Lerous; Officer
20   Ryan Nielson; Officer Steven Wong; and
     Doe Supervisors 1-5,
21
22                Defendants.

23
           Defendants City of Phoenix, Antonio Tarango, Oswald Grenier, Kevin McGowan,
24
     Jason Hobel, Ronaldo Canilao, David Head, Susan Heimbigner, James Clark, Dennis
25
     Leroux, Ryan Nielsen and Steven Wong (collectively the “Phoenix Defendants”),
26
     respectfully request this Court seal Exhibit A, attached to Defendants’ Supplement to
 1   Memorandum Re: Confidential Designation of Deposition Transcripts and Videotapes
 2   (Dkt No. 179). The Exhibit contains Plaintiff’s demand to Phoenix Defendants’ and
 3   arguably should have been designated under Rule 408. Thus, the letter should be sealed
 4   from public view.
 5          Dated: May 29, 2020.
                                                       O’CONNOR & DYET, P.C.
 6
 7                                                     By: /s/ Karen J. Stillwell
                                                          Daniel J. O’Connor, Jr.
 8                                                        Karen J. Stillwell
 9                                                        Jared M. Scarbrough
                                                          Attorneys for Defendants
10
11                               CERTIFICATE OF SERVICE

12          I hereby certify that on May 29, 2020, I electronically filed the foregoing with the

13   Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF

14   System.    A Notice of Electronic Filing will be served to the following registered

15   participants:

16    David A. Chami                                 Haytham Faraj
      PRICE LAW GROUP, APC                           LAW OFFICES OF HAYTHAM FARAJ
17
      8245 N. 85th Way                               1935 W Belmont Ave.
18    Scottsdale, AZ 85258                           Chicago, IL 60657
      Attorney for Pintiff                           Attorney for Plaintiff
19
20    Brian J. Theut
      Theut, Theut & Theut
21    5150 North 16th Street
      Phoenix, AZ 85016
22
      brian@theutlaw.com
23    Guardian Ad Litem and Statutory
      Representative for A. M.
24
25   By: /s/ Kim Penny

26


                                               -2-
